Title: From John Adams to William Stephens Smith, 5 August 1785
From: Adams, John
To: Smith, William Stephens


          
            (Copy) No. 2.
            Dear Sir
            Grosvenor Square August 5th. 1785
          
          In answer to your Letter of yesterday, you will give me leave to say, that your assistance and advice, has been at all times so usefull and agreable to me, that I should loose the advantage of it with reluctance if it were only for a few Weeks, or even day’s— nevertheless the month of august is so dull and so disgusting & unwholesome in London the Place is so deserted by Men of Business as well as others, that I believe it will be the best time to take an Excurtion, on all accounts
          The General Review of the Prussian Army, is an Object Worthy of your Ambition to see, and therefore I will chearfully consent to your making the tour, and will only ask the favour, of your return, as soon as may be— I shall only add a request, that you would enquire in every City where you go, concerning the Prohibitions & Duties which are imposed on our American Commodities of all Sorts, particularly Tobacco & Oil, and whether we cannot obtain Marketts, where monopolies & exclusions are less Idolized— You would do well to enquire too how the Cities are illuminated, and what Manufactures may be had, especially in Prussia, with whose soveriegn we have just concluded an honourable Treaty—
          
          with great Esteem—I have the Honour to be Sir / your most obedient and most / humble Servant
          
            John Adams
          
        